Ostrander, J.
(dissenting). The first letter which appears in the record in respect to the matter in controversy was written by the defendant to the plaintiff December 29, 1911, which recites that it confirms a conversation over the phone between plaintiff’s representative and defendant’s representative, “at which time he booked our order for the two more cars of 4 in. No. 4 pine crating strips D2S to ¾ in. to be same quality as the last shipped us,” and inquiring when shipment would be made. In answer the plaintiff on December 30th wrote the defendant:
“Your favor of the 29th received, relative to two cars 4 in. pine strips, and we are pleased to advise you we are in position to get these on the way to you at once.”
With this letter when a statement on an order blank of the plaintiff, dated December 30, 191T, describing *707two cars 1x4 pine crating S2S to ¾ in., $13, upon which was printed:
“The above is a copy of your order as we understand it. If incorrect wire us immediately.”
The first car was shipped January 6, 1912, on which day the invoice of the car sent to the defendant is dated. The invoice is:
“Pine crating S2S to % 1x4 28617 13.00........ 372.02 Less freight.”
The other car was shipped January 11th, the invoice dated that day and sent to defendant, and the invoice describes:
“Pine crating S2S to % 1x4 27933 13.00........ 363.13 Less freight.”
These invoices and the cars were received by the defendant, and the cars were placed by them with their customers. They paid $400 on account before the arrival of the cars. Defendant bought the lumber to be sold again. The cars were unloaded by the customers, and defendant wrote plaintiff on February 24th, giving a report of the two cars, showing that out of the first car 1,497 feet and out of the second car 2,395 feet had been rejected as worthless culls. Accompanying this report and statement was defendant’s check to balance the account as per the statement. On February 28th, plaintiff wrote the defendant acknowledging receipt of the said statement, saying:
“Now in reply will say that we did not sell you a No. 4 grade. Our order confirming this deal reads 1x4 pine crating, which means No. 4 and 5 mixed. We cannot stand any loss whatever on these two cars and we must have settlement in full.”
Further correspondence followed, defendants refused to pay, and this suit was brought to recover the balance of $50.75. The cause came on for trial in the *708"circuit court, on an appeal from justice’s court, and among other testimony offered on the part of the defendant in that court was some which the defendant asserts tended to and did prove a custom of the lumber trade permitting the buyer to accept part of a car without accepting all of it. The testimony further tended to prove the facts above stated, but no poiiit appears to be made by counsel upon plaintiff’s denial that it did not sell No. 4 grade. In argument the sale is treated as one upon implied warranty. The circuit court directed a verdict for the defendant, saying, ■among other things:
'7 think it satisfactorily appears that the contract fin this case was a severable contract, and, further, That according to the custom universal amongst lumber dealers, the conduct of the defendant company was justified, and when an amount was sent to the defendant covering the contract price of the grade of lumber accepted and the check retained by the plaintiff company, that the defendant had done all it was required to do.”
The testimony fails to prove a custom known to plaintiff, and has little tendency to prove a custom in Grand Rapids, where the lumber in question was received. What effect the court gave to the fact that plaintiff kept the check sent by defendant with its .statement is not apparent. The money was due to it, and, as it contends, was a partial payment only.
That the court was wrong in holding the contract severable is, I think, clear. It was not, in terms, severable. The sale was a sale of a car load, and a car load was tendered in performance. The tender of a few strips or of half a. car load would not have answered the seller’s promise. The action of the buyer in accepting a few or many strips, or boards, would not sever the contract. Defendant, with no notice to plaintiff, turned the lumber over to a customer before inspection. Submission or a lawsuit were the *709alternatives presented by the buyer to the seller, as they would be in every similar case.
The Maryland case, cited by my Brother Kuhn, was not in its facts like the case at bar. In that case lumber to conform to blue-print and other specifications was agreed to be delivered — 409,943 feet in all. To the knowledge of both parties it was to be used in the construction of a certain building, and plaintiff, the buyer, claimed it was subject to the inspection of the agents of the railroad for which the building was to be constructed. Some 56,000 feet were used, and the remainder rejected, and the seller removed the rejected, lumber. The buyer purchased the necessary material elsewhere at a higher price and sued for his damages. The court refers approvingly to a New Hampshire case. Examination discovers that it is a case in which five lots of lumber of different dimensions and prices were sold. Three lots were accepted and used, the others, “not conforming to the order'in dimensions, quality, quantity, and price, were rejected,” of which the sellers were seasonably informed. The Maryland court also refers to a Maryland case where the sale was of three negroes, warranted to be sound, and it was held that the contract was severable. None of the cases is like the one at bar.
Whether a particular contract is entire or separable is a question of intention, which intention is to be determined by the language used by the parties and the subject-matter of the agreement. I quote, as applicable to the case presented upon this record, the language of the supreme court of Iowa in Pacific Timber Co. v. Windmill & Pump Co., 135 Iowa, 308, 310 (112 N.W. 771), as follows:
“It is very difficult to lay down a rule which will apply to all cases, and consequently each case must depend very largely upon the terms of the contract involved. In this case we think it almost conclusive *710that the parties did not intend the contract in question to be separable. It is hardly conceivable that the plaintiff, living more than 2,000 miles away from the defendant’s place of business, should contemplate the shipment of a car load of lumber, although consisting of pieces of different dimensions, with the understanding or intention tl at each piece of timber so shipped should constitute the basis of an independent contract, so that the consignee should be at liberty to reject any part of the lumber so shipped and retain the balance; nor is there anything in the contract itself indicating that the defendant had any thought that it was to receive any other than an entire car.”
For the reasons stated, I disagree with the conclusion of my Brother Kuhn, and think the judgment should be reversed, and a new trial granted.
Stone and Steere, JJ., concurred with Ostrander, J.
The late Justice McAlvay took no part in this decision.